DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted 11/18/2020 and 02/04/2021 are being considered by the examiner only for the portion with English translation. A full copy of the English translation of the foreign reference is needed for the full consideration. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1

Step 2A
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps for ranking the users based on the game-performance criteria and the game-play statistics and rules for assigning the users to tiers:
Claim 1:  A system for managing an online gaming league, the system comprising: 
one or more gaming network devices that hosts one or more game titles in a gaming network, wherein the gaming network devices are in communication with one or more player devices engaged in gameplay of the game titles;
a league platform server in communication with the gaming network devices, wherein the league platform server performs operations comprising: 
receiving two or more criteria selected by a league organizer for determining performance in the online gaming league, the selected criteria specifying one or more attributes within one or more of the game titles selected by the league organizer;
assigning a rank to a plurality of users associated with the player devices and the online gaming league, wherein the online gaming league is ranked within a league hierarchy;
assigning the plurality of users to a tier in the online gaming league based on the rank for each user;
monitoring gameplay of the selected game titles by the player devices in the gaming network, wherein the gameplay is monitored over at least a portion of a season to determine gameplay metrics measuring the attributes of the plurality of users in accordance with the selected criteria; 
compiling the gameplay metrics for the portion of the season into a game performance dataset, wherein the game performance dataset includes gameplay metrics across multiple online gaming leagues, 
assigning a new rank to each user  based on at least the game performance dataset for at least the portion of the season; 
assigning a new rank to the online gaming league within the league hierarchy based on at least the game performance dataset for at least the portion of the season; 
assigning a sub-set of the plurality of users to a different tier in the online gaming league based on the new rank for each user over the entire season; and 
inviting at least one user from the sub-set of users to participate in a different online gaming league within the league hierarchy in a new season of gameplay in the gaming network.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-6, 8 and 21-26, and substantially also encompassed by claims 9-13 and 15, and claim 16. 
Claims 1, 9, and 16 recite the steps for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play. These steps and rules are directed to certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include one or more gaming network devices in a gaming network, and one or more player devices. By failing to explain how these gaming network devices and player devices are different from conventional computers, it is reasonable that the broadest reasonable Electric Power, where the Court noted that “[n]othing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information” and reiterated that “such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Elec. Power, 830 F.3d at 1355 (internal citations omitted). Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over WEINGARDT et al. [US20150348373], hereinafter WEINGARDT, in view of Keeker et al. [US9433855], hereinafter Keeker, further in view of NAHL ranking [NAHL ranked #1 by The Junior Hockey News _ North American Hockey League _ NAHL.pdf, http://nahl.com/news/story.cfm?id=15090, July 16, 2015], and in view of Metzger et al. [US20060105827], hereinafter Metzger.
Regarding claim 1, WEINGARDT discloses a system for managing an online gaming league, the system comprising: 
one or more gaming network devices that hosts one or more game titles in a gaming network, wherein the gaming network devices are in communication with one or more player devices engaged in gameplay of the game titles (Figure 1);
a league platform server in communication with the gaming network devices (Figure 1), wherein the league platform server performs operations comprising: 
assigning a rank to a plurality of users associated with the player devices and the online gaming league; assigning the plurality of users to a tier in the online gaming league based on the rank for each user (Fig. 7 and [0055], “The grid 8 has the ability to function in a dynamic mode, enabling the Level 1, Tier 1 position to have a minimum numerical skill ranking equal to that of the highest ranked player; and then allow for an exponential decrease in minimum/maximums required per each level/tier combination until the bottom (level 10, tier 10, 17) is reached--which in most cases is at 0”);
monitoring gameplay of the selected game titles by the player devices in the gaming network, wherein the gameplay is monitored over at least a portion of a season to determine gameplay metrics measuring the attributes of the plurality of users ([0070], “The ADSSMI 4B receives raw statistical, event, telemetry, and contestant 1, 3 performance data in real-time or pseudo-real-time from one or more applicable electronic video game servers 2 with the intention of utilizing the data for statistical calculation and fantasy e-sports purposes”); 
compiling the gameplay metrics for the portion of the season into a game performance dataset, wherein the game performance dataset includes gameplay metrics, assigning a new rank to each user based on at least the game performance dataset for at least the portion of the 
assigning a sub-set of the plurality of users to a different tier in the online gaming league based on the new rank for each user over the entire season (Fig. 9 and Fig. 10, [0013], “establishing by the bidirectional application programming interface a dynamic participant ranking grid, the dynamic participant ranking grid updating based on performance of each participant of the plurality of participants in-game, wherein a position of individual participants of the plurality of participants on the dynamic participant ranking grid moves during and after the online video gaming tournament” and [0071], “The raw statistical data and event information for each specific game, the raw aggregated data of all of the games being played, and/or the calculated compiled summation of performance scores over all of the games being played, may be used to determine placement and/or seeding of the contestant 1, 3 or team in a gameplay event, such as a tournament, league, or season”).
However, WEINGARDT does not explicitly disclose receiving two or more criteria selected by a league organizer for determining performance in the online gaming league, the selected criteria specifying one or more attributes within one or more of the game titles selected by the league organizer; wherein the online gaming league is ranked within a league hierarchy, wherein gameplay metrics are across multiple online gaming leagues and in accordance with the selected criteria; and inviting at least one user from the sub-set of users to participate in a different online gaming league within the league hierarchy in a new season of gameplay in the gaming network.
Nevertheless, WEINGARDT teaches ranking the game itself, comparing the instant game to other games using 3-Dimensional Cube ([0063], “In addition to ranking players, a portion of the 3-Dimensional Cube 18, may, in an exemplary embodiment, be dedicated to ranking the game itself, comparing the instant game to other games on the 3-Dimensional Cube 18”).
Each league may have a different level of difficulty (e.g., a league for beginning skill levels, intermediate skill levels, and advanced skill levels). Individual users or teams can move between different leagues based on their skill level, performance in game contest, and the like”).
And NAHL ranking teaches wherein the performance dataset includes game-play statistics across multiple leagues; assigning a new rank to the league within the league hierarchy based on at least the game performance dataset for at least the portion of the season (p. 1, “the NAHL was compared to all the Canadian Junior 'A' leagues, which operate under a similar, but in some cases not the same, model as the NAHL…This rating is based upon the 2014-2015 season and nothing more. The criteria that was used in rating these eleven leagues, was how do teams within the leagues compare when developing players who move on to the NHL, NCAA, Canadian University, the USHL and Major Junior hockey programs”).
And Metzger teaches receiving two or more criteria selected by a league organizer for determining performance in the online gaming league, the selected criteria specifying one or more attributes within one or more of the game titles selected by the league organizer (Abstract, “The game also calculates a total touchdown number wherein at least a portion the yardage touchdown number and at least a portion of the actual touchdown number are components of the total touchdown number”, [0054], “Virtual teams may not necessarily have all quarterbacks and receivers from the same team in an actual game. As a result, the user may choose to select a higher weighting (e.g., 75%) for passing yardage and a lower weighting (e.g., 25%) for receiving yardage” and [0055], “Different weightings can be selected in addition to the 75/25 or 50/50 weighting. Weightings can be manually selected by users or can be selected on a league characteristic such as the number of teams in each league”).

Regarding claim 2, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 1, wherein assigning the sub-set of the plurality of users to the tier further includes : determining a skill level for each of the plurality of users based on the one or more attributes and the gameplay metrics for each respective user (WEINGARDT, [0052], “the API 4 factors into the ranking, the player's or team's performance in-game and skill ranking differential between the two players (or teams) in determining actual grid movement during and after a match and a player's or team's post-match ranking. Skill ranking and new skills are earned during a match and those skills are updated during the match and reflected in the cube 18” and Metzger, [0055], “Different weightings can be selected in addition to the 75/25 or 50/50 weighting. Weightings can be manually selected by users or can be selected on a league characteristic such as the number of teams in each league”).
claim 3, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 2, wherein the skill level includes a point score consisting of user points accumulated during online play of the game title (WEINGARDT, [0052], “rating points”).
Regarding claim 4, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 2, wherein the skill level includes a number of wins and a number of losses for online play of the game title (WEINGARDT, [0072], “whereby teams/contestants 1, 3 must compete in various applicable games to constitute a win or progress”).
Regarding claim 6, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 1, wherein the league platform server further performs operations comprising: identifying a top-ranked user from among the sub-set of the plurality of users; and indicating a ranking status for the top-ranked user in a user profile associated with the top-ranked user (WEINGARDT, [0071], “The accumulated statistical data for a specific game may be used to determine a single top contestant 1, 3 or single top team or may be used to determine a list of top contestants 1, 3 and/or top teams throughout a certain time period; such as determining the overall "Player of the year," "Team of the Year," "Game of the Year," etc”).
Regarding claim 8, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 1, wherein two or more criteria are specified by a user of the plurality of users in the online gaming league (Metzger, [0055], “Different weightings can be selected in addition to the 75/25 or 50/50 weighting. Weightings can be manually selected by users or can be selected on a league characteristic such as the number of teams in each league”).
Regarding claims 9-11, please refer to the rejections of claims 1-4. 
Regarding claims 13 and 15, please refer to the rejections of claims 6 and 8. 
claims 16, please refer to the rejections of claims 1. 
Regarding claim 21, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 1, wherein the processor assigns the new rank to the plurality of users in the online gaming league based on performance across a plurality of different game titles (WEINGARDT, [0013], “calculate compiled summation of performance scores over all of the video games being played on the video gaining servers based on the raw aggregated performance data stored on the statistical server”).
Regarding claim 22, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 21, wherein the different online gaming league is associated with gameplay across the plurality of different game titles (Keeker, col. 12, lines 12-15, “For game contests involving multiple games, the game play rules for the game contest may define specific game play rules, scoring processes, and the like for each of the multiple games”).
Regarding claim 23, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 21, wherein the different game titles include a plurality of different game genres (WEINGARDT, [0063], “The grids 8 may be configured into a 3-Dimensional Cube 18 as shown in FIG. 9, which can have a multitude of functions. i.e. player ratings, types of games, amounts of the various progressive prizes or any other functions of the games that need and/or players want displaying”).
Regarding claim 24, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of 8, wherein the different online gaming league is associated with a different set of criteria that are specified by a different user (Metzger, [0055], “Different weightings can be selected in addition to the 75/25 or 50/50 weighting. Weightings can be manually selected by users or can be selected on a league characteristic such as the number of teams in each league”).
claim 25, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 8, wherein the criteria further includes one or more event conditions that increase or decrease a user ranking, and wherein the processor assigns the new rank to the plurality of users based on the event conditions (Metzger, [0118], “For example, in the embodiment where passing and receiving weightings are applied to actual touchdowns, fractional numbers may be used prior to the calculation of Total Touchdowns, which may ultimately increase the number of Total Touchdowns awarded to a team than if the numbers were rounded down as described above”).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WEINGARDT, in view of Keeker, NAHL ranking and Metzger, further in view of Schneier et al. [US20030177347], hereinafter Schneier.
Regarding claim 5, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of claim 2. However, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger does not explicitly disclose wherein the skill level includes an ELO score.
Nevertheless, Schneier teaches in a like invention, using ELO score to rank players for better comparison between players ([0194], “In accordance with well-known rating protocols, such as those developed by the statistician Dr. Arpad Elo, chess ratings range from 0 to 3000 with a mean of 1500. Every 200 points represent one standard deviation from the mean. Thus, a rating of 2100 represents three standard deviations above the mean. The larger the rating differential between the stronger player and the weaker player, the greater the probability of the stronger player winning the match”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger to have the ELO score used for ranking players as taught by Schneier, in order to provide a better comparison between the 
Regarding claim 12, please refer to the rejection of claim 5. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WEINGARDT, in view of Keeker, NAHL ranking and Metzger, further in view of Kokami et al. [US20150024850], hereinafter Kokami.
Regarding claim 26, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger discloses the system of 1. However, the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger does not disclose wherein the different online gaming league is further associated with a player access list that specifies one or more players to include or exclude, and wherein the processor invites that at least one player based on the player access list. 
Nevertheless, Kokami teaches a player access list that specifies one or more available players for invitation to play ([0083], “The "available player" field indicates a list of player cards held by the user. Specifically, the player ID and player parameter data of a player card held by the user are registered in the "available player" field”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of WEINGARDT, Keeker, NAHL ranking, and Metzger to have the player access list that specifies one or more available players for invitation, as taught by Kokami, in order to provide information for the processor to access for inviting the players that best fits the new league.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments with respect to claim rejections under 35 U.S.C. 101, the applicant argues “the recitations of the claims do not recite any of the enumerated groupings (and sub-groupings). Further, because the claims do not recite any of the specified sub-groupings required to establish the "certain methods of organizing human activity" under prong 1, the claims are therefore patent-eligible under prong 1 without having to proceed further in the analysis” (p. 11), the examiner respectfully submits that the abstract category has already been shown following the guidance. The examiner can find no requirement to compare to sub-groupings. Claims 1, 9, and 16 recite the steps for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play. These steps and rules are directed to certain methods of organizing human activity.
The applicant further argues “Due to the failure to consider whether the purportedly generic computers (though Applicant submits that the claim recites specialized programming that renders such components non-generic) are part of an unconventional arrangement, the Office Action cannot establish lack of integration into practical application sunder prong 2 of step 2A” and “Because the Office Action fails to consider that the claimed combination of specific devices operating in coordination to perform the claimed steps, such an incomplete analysis cannot establish lack of integration into a practical application as required under prong 2” (p. 12), the examiner respectfully submits that the so-called “unconventional arrangement” and “the claimed combination of specific devices operating in coordination to perform the claimed steps” are directed merely to implementing the steps for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play using conventional computers communicating over a generic network. This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological 
The applicant further argues “There is no evidence that the Examiner ever considered any of the additional elements in combination within the ordered arrangement that is claimed. In addition, there is no indication that the Examiner considered the unconventional arrangement that allows the league organizer to affect the new rank based on selected criteria and in turn to affect the rank of the online gaming league within the league hierarchy” (p. 13). Again, the examiner respectfully submits that “the unconventional arrangement that allows the league organizer to affect the new rank based on selected criteria and in turn to affect the rank of the online gaming league within the league hierarchy” is directed to the abstract idea on how to rank the online gaming league. The “additional elements in combination within the ordered arrangement” amount to merely field of use type limitations and/or extra solution activity to provide gameplay metrics in accordance with the selected criteria to implement the rules for re-assigning the users to different tiers and/or different leagues for future play. This is similar to the situation in Electric Power, where the Court noted that “[n]othing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information” and reiterated that “such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Elec. Power, 830 F.3d at 1355 (internal citations omitted). Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715